 1   John Houston Scott (SBN 72578)
     Lizabeth N. de Vries (SBN 227215)
 2   SCOTT LAW FIRM
     1388 Sutter Street, Suite 715
 3   San Francisco, CA 94109
     Tel: (415) 561-9601
 4   Fax: (415) 561-9609
     john@scottlawfirm.net
 5   liza@scottlawfirm.net

 6
     Izaak D. Schwaiger (SBN 267888)
 7   130 Petaluma Avenue, Suite 1A
     Sebastopol, CA 95472
 8   Tel. (707) 595-4414
     Fax: (707) 581-1983
 9   E-mail: izaak@izaakschwaiger.com

10   Attorneys for Plaintiffs CHRISTOPHER WROTH
     AND MARNI WROTH
11

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   CHRISTOPHER WROTH and MARNI                 Case No. 3:17-cv-05339-JST
     WROTH,
17
           Plaintiffs,                           STIPULATION AND [PROPOSED]
18                                               ORDER TO CHANGE PRETRIAL
     v.                                          CONFERENCE HEARING DATE
19
     CITY OF ROHNERT PARK, DAVID
20   SITTIG-WATTSON, SEAN HUOT, MATT
     HUOT, MIKE WERLE, ERIC MATZEN and
21   DOES 1-25,

22         Defendants.

23

24

25

26

27

28

             STIPULATION AND [PROPOSED] ORDER TO CHANGE PRETRIAL CONFERENCE HEARING DATE
                                                1
                                                           Pursuant to Northern District Local Rule 6-1, Plaintiffs CHRISTOPHER WROTH and
                                                2
                                                    MARNI WROTH and Defendants CITY OF ROHNERT PARK, DAVID SITTIG-WATTSON,
                                                3
                                                    SEAN HUOT, MATT HUOT, MIKE WERLE, ERIC MATZEN, through their respective
                                                4
                                                    counsels, agree and stipulate as follows:
                                                5
                                                           1.      The parties hereby stipulate and agree that the Pretrial Conference hearing be
                                                6
                                                                   moved from May 10, 2019 to May 24, 2019 at 2:00 p.m.
                                                7
                                                           2.      The parties submit this stipulation and request for the following reasons:
                                                8
                                                                   a. Counsel for defendants has trial call scheduled for May 10, 2019 in Sonoma
                                                9
                                                                        County Superior Court case number SCV-261504. This scheduled date is the
                                               10
                                                                        second phase of a bifurcated trial. If the trial commences as scheduled,
                                               11
                                                                        counsel anticipates that it will last through the week of May 13, 2019.
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109




                                                                   b.   The parties wish to avoid the unnecessary expenditure of time of resources to
SCOTT LAW FIRM




                                               13
                                                                        prepare for the pretrial conference during the time the court’s order on
                                               14
                                                                        summary judgment may still be pending.
                                               15

                                               16                                                 Respectfully submitted

                                               17    Dated: April 17, 2019                        SCOTT LAW FIRM

                                               18
                                                                                                    By: /s/John Houston Scott______________
                                               19                                                     John Houston Scott
                                                                                                      Attorneys for Plaintiff
                                               20

                                               21
                                                     Dated: April 17, 2019                        LAW OFFICES OF IZAAK D. SCHWAIGER
                                               22

                                               23                                                   By: /s/Izaak D. Schwaiger _____________
                                                                                                      Izaak D. Schwaiger
                                               24                                                     Attorneys for Plaintiff

                                               25

                                               26

                                               27

                                               28
                                                                                                      -1-
                                                             STIPULATION AND [PROPOSED] ORDER TO CHANGE PRETRIAL CONFERENCE HEARING DATE
                                                1    Dated: April 17, 2019                         GEARY, SHEA, O’DONNELL, GRATTAN
                                                                                                       & MITCHELL, P.C.
                                                2

                                                3
                                                                                                   By: /s/Raymond J. Fullerton           ______
                                                4                                                      Raymond J. Fullerton
                                                                                                       Attorneys for Defendants
                                                5

                                                6

                                                7                           ELECTRONIC CASE FILING ATTESTATION
                                                8
                                                           I John Houston Scott, am the ECF user whose identification and password are being used
                                                9
                                                    to file the foregoing document. Pursuant to Civil Local Rule 5.1(i), I hereby attest that
                                               10
                                                    concurrence in the filing of this document has been obtained from each of its signatories.
                                               11
           1388 S UTTER S TREET , S UITE 715




                                               12   Dated: April 17, 2019                         Respectfully submitted,
             S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                               13                                                 SCOTT LAW FIRM
                                               14
                                                                                               By: /s/John Houston Scott______________
                                               15
                                                                                                   John Houston Scott
                                               16                                                  Attorneys for Plaintiff

                                               17

                                               18

                                               19                                                ORDER
                                               20          IT IS SO ORDERED that the Pretrial Conference hearing be moved from May 10, 2019
                                               21   to May 24, 2019 at 2:00 p.m.
                                               22

                                               23   Date: _________________
                                                            April 22, 2019

                                               24

                                               25                                                 _______________________________________
                                                                                                  THE HONORABLE JON S. TIGAR
                                               26                                                 UNITED STATES DISTRICT COURT JUDGE
                                               27

                                               28
                                                                                                      -2-
                                                             STIPULATION AND [PROPOSED] ORDER TO CHANGE PRETRIAL CONFERENCE HEARING DATE
